Exhibit 10.2

 

 

M.D.C. HOLDINGS, INC.

2011 EQUITY INCENTIVE PLAN

 

STOCK OPTION AGREEMENT AMENDMENT

 

M.D.C. Holdings, Inc., a Delaware corporation (the “Company”), hereby amends all
outstanding Stock Option Agreements under the 2011 Equity Incentive Plan with
each of Larry A. Mizel, Chief Executive Officer of the Company, David D.
Mandarich, Chief Operating Officer of the Company, Robert N. Martin, Chief
Financial Officer of the Company, and Michael Touff, General Counsel of the
Company, (“Agreements”) as follows:

 

1. Notwithstanding any provision to the contrary in any Agreement, the following
shall control: “Disability. If Optionee terminates Service because of Optionee’s
Disability, then the unvested portion of the Option shall become fully vested
and exercisable on the date of termination of Service and the Option will expire
at the close of business at Company headquarters on the Expiration Date.”

 

2. Notwithstanding any provision to the contrary in any Agreement, the following
shall control: “Death. If Optionee’s Service terminates because of Optionee’s
death, then the unvested portion of the Option shall become fully vested and
exercisable on the date of death and the Option will expire at the close of
business at Company headquarters on the Expiration Date. Following Optionee’s
death, Optionee’s estate or heirs may exercise the Option.”

 

Dated: as of February 6, 2019.

 

     

M.D.C. HOLDINGS, INC.

COMPENSATION COMMITTEE

 

 

By:

 

/s/ Raymond T. Baker 

   

Raymond T. Baker

   

Chairman

 

 

 